DETAILED ACTION

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 3, 4, 5, 6, 10, 15, 17, 18, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217 A1) and Hillebrand et al. (Publication: US 2016/0073091 A1) .

Regarding claim 1, Saban discloses a method for displaying a virtual image, comprising ([0004], [0169] – virtual reality with imaging and display system comprising:): 
Popov discloses capturing a plurality of first images by a first image capturing device comprising one or more first cameras from a plurality of positions at a same time ([0027] , [0052] -  As shown in Fig. 1 and Fig. 4, and Fig. 5, plurality cameras located above or below the side of an object capture images.
 [0033] - There is no limit to the number of range cameras 11 and RGB cameras 10 that can be used.
As shown in Fig. 3, The scene is simultaneously captured by cameras thus “at the same time” can be read on.) ); 
Remaining language, see rejections at claim 17.

Regarding claim 2, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras and depth images.
Popov discloses the one or more cameras are movable and configured to capture the images from the plurality of positions ([0026], [0030] -  As shown in Fig. 1, Fig. 4, and Fig. 5, cameras are configured in different configurations with different positions and cameras are moveable. ).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with the one or more cameras are movable and configured to capture the images from the plurality of positions as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 

Regarding claim 3, Saban in view of Popv, Hillebrand disclose all the limitation of claim 2 including first depth cameras and depth images.
Popov discloses wherein: the one or more cameras are configured to move among the plurality of positions through at least one of a rigid arm, a gimbal, a cable, or an unmanned aerial vehicle (UAV) ([0026], [0030] -  As shown in Fig. 1, Fig. 4, and Fig. 5, cameras are configured in different configurations with different positions and cameras are moveable though  a rigid arm. ).


Regarding claim 4, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras and depth images.
Popov discloses wherein the one or more cameras are configured to capture the images around a target area with a 360 coverage ([0026], [0030] -  As shown in Fig. 1, Fig. 4, and Fig. 5, cameras are configured in different configurations with different positions and cameras configurations has 360 coverage. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with wherein the one or more cameras are configured to capture the images around a target area with a 360 coverage as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 

Regarding claim 5, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras, depth cameras  , depth images, and transmit … in real time.
[0122] - the rendering module can render the object with an enhanced rendering technique of interpolating the object and the frame into higher resolution, can combine the object at high resolution, can smooth the edges, and can decimate the object back to the required resolution with better quality of integration into the frame.).
Popov discloses capturing a plurality of second images with a second image capturing device comprising a plurality of second cameras at the same time (
[0026], [0027] , [00038],  [0052] -  As shown in Fig. 1 and Fig. 4, and Fig. 5, plurality cameras located on the side of an object capture images “second image capturing device”; the server computer would send a recording command to the minicomputers connected to the cameras, obtain data from them, analyze the data, and builds the 3D model.
[0033] - There is no limit to the number of range cameras 11 and RGB cameras 10 that can be used.
As shown in Fig. 3, The scene is simultaneously captured by cameras thus “at the same time” can be read on.); 
transmitting the plurality of second images to the central computing device ([0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain images from the cameras, analyze the images, and builds the 3D model.); and 
Performed the plurality of second images and the plurality of first images, based on calibration parameters of the one or more first cameras and the plurality of second cameras ([0035], [0036] , [0042] -  the RGB cameras 10 are calibrated so as to determine several distortion parameters. The calibration device may also be used, as black and white images are ideal to determine the distortion parameters for the RGB cameras 10. After the intrinsic calibrations are completed, an extrinsic calibration follows. At step 22, data is captured from a first pair of cameras. Cameras may be paired according to type (RGB/RGB) or according to location in the scanning system (RGB/Range). In order to obtain the specific location of the RGB cameras 10, such cameras should be calibrated with any range cameras 11, and all range cameras will be calibrated thus that includes “first cameras and second cameras” .
[0027] , [0042], [0052]  - all of the point clouds are combined into a single point cloud in accord with the calibration data. Specifically, the calibration process identifies the position of each of the range cameras 11 and RGB cameras 10 with respect to the scene/object 12. The system uses this position information to combine the individual point clouds generated by each range camera 11 into a single point cloud of the scene/object 12.); 
wherein the second image capturing device has a second ground clearance and a second pitching angle both different from a first ground clearance and a first pitching angle of the first image capturing device ( [0026], [0030], [0033], [0036] -  As shown in Fig. 1, Fig. 4, and Fig. 5, cameras are disposed at various angles. There is no limit to the number of range cameras 11 and RGB cameras 10 that can be used. 
Cameras with different views located on side of an objects has different pitching angles than cameras with different views located above of an object. 
Furthermore all cameras having different field of view of its own.

    PNG
    media_image1.png
    807
    657
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    514
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    446
    454
    media_image3.png
    Greyscale

) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with capturing a plurality of second images with a second image capturing device comprising a plurality of second cameras at the same time; transmitting the plurality of second images to the central computing device; and Performed the plurality of second images and the plurality of first images, based on calibration parameters of the one or more first cameras and the plurality of second cameras; wherein the second image capturing device has a second ground clearance and a second pitching angle both different from a first ground clearance and a first pitching angle of the first image capturing device as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 

Regarding claim 6, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras, depth cameras, depth images 
Saban discloses colors ([0023] - FIG. 3 discloses an augmented reality module that can replace a body part, color, orientation and texture of an item or object in the foreground or background of the image.);
Popov discloses further comprising obtaining calibration parameters of a camera of the first or second image capturing device, including ([0035], [0036] , [0042] -  the RGB cameras 10 are calibrated so as to determine several distortion parameters. The calibration device may also be used, as black and white images are ideal to determine the distortion parameters for the RGB cameras 10. After the intrinsic calibrations are completed, an extrinsic calibration follows. At step 22, data is captured from a first pair of cameras. Cameras may be paired according to type (RGB/RGB) or according to location in the scanning system (RGB/Range). In order to obtain the specific location of the RGB cameras 10, such cameras should be calibrated with any range cameras 11, and all range cameras will be calibrated thus that includes “first cameras” .
 Once the data capture from the first pair of cameras is complete, the process proceeds to a next (second) pair of cameras, and proceeds accordingly until data has been captured from all of the cameras. Once this extrinsic calibration is complete, the exact coordinates of the 3D object/scene 12 are known. all of the point clouds are combined into a single point cloud in accord with the calibration data. Specifically, the calibration process identifies the position of each of the range cameras 11 and RGB cameras 10 with respect to the scene/object 12. The system uses this position information to combine the individual point clouds generated by each range camera 11 into a single point cloud of the scene/object 12.): 
using a preset polyhedron as a calibration object ([0038], [0042] to [0046],  [0052], [0054] , - As shown in Fig. 1, Fig. 4, and Fig. 5, teddy bear, model, or shoe is used as object.
Images are converted to polygon mesh or triangle mesh for constructing 3D model with the calibration data as shown in Fig. 3 “polyhedron”.
 ), wherein each face of the calibration object comprises a checkerboard and each face is distinguished by different [[colors]] (
[0034], [0035], [0038] to [0040], [0056] – each external surface of the object for calibration comprises polygon mesh or triangle mesh model .
Because each of the range cameras 11 and RGB cameras 10 are aimed at a different side of the scene/object 12, the individual point clouds generated by each range camera 11 must be combined to generate a point cloud of the entire scene/object. In the example shown in the FIG. 1, one of the range cameras 11 is aimed at a front left side of the scene/object 12 (i.e., a teddy bear), one is aimed at a front right side, one is aimed at a rear left side, and one is aimed at a rear right side. The front left side range camera 11 can only produce a point cloud of the front left portion of the teddy bear, and so forth. So, the four (4) individual point clouds need to be combined to generate a point cloud of the entire teddy bear, which is what is required for 3D reconstruction that is distinguishable by X Y, and Z coordinates thus “distinguished by different” can be read on. 
As shown in Fig. 8, each surface is chessboard for calibration, checkerboard is the same as chessboard https://chesspulse.com/can-you-play-checkers-on-a-chess-board/ ); 
capturing images of a specific face of the calibration object by the camera at a plurality of angles, by [[changing an angle]] of the calibration object in space (
[0034], [0035], [0038] to [0040], [0046], [0056] – As shown in Fig. 1, Fig. 4, and Fig. 5, cameras, locates at top, bottom, side of the object,  captures images of the surface of the object at different angles.
[0030] - FIGS. 4 and 5 show alternative 3D capture systems 13', 13''. These systems include many of the same elements as the 3D capture system 13 described with reference to FIG. 1, but have different numbers of cameras in different configurations. In FIG. 4, for example, the 3D capture system 13' includes two RGB cameras 10, and three range cameras 11 arranged along a single instrument which is disposed beside the object/scene 12. In FIG. 4, the 3D capture systems 13' is designed for a human subject and additionally includes a platform 14. In the 3D capture system 13'' of FIG. 5, the system includes three RGB cameras 10, and three range cameras 11, arranged above, below and to the side of an object/scene 12. The 3D capture system 13'' also includes a platform 14. The platform 14 preferably rotates, which allows an object/scene 12 to be easily scanned using on a small number of cameras. Captures images by different configurations in the scene thus “by … of the calibration object in space” can be read on.
[0036] - all range cameras will be calibrated);
[0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain images from the cameras.); 
calculating internal parameters and external parameters of the camera, based on the images of the specific face ([0034] to [0036] - As show in Fig. 2 - the intrinsic calibration of the camera and extrinsic calibration are calculated .
Depth distortion is measured as a different or disparity in depth from an actual value. To fix this distortion, the calibration device is imaged, and adjustments are made to the range value of the range cameras 11. This process may also be referred to as an intrinsic calibration of the range cameras 11.
The distortions are identified by imaging the calibration device with the RGB cameras 10, and making adjustments to the RGB cameras in response. Those of ordinary skill in the art will know the details of the distortion calibration process. This process may also be referred to as an intrinsic calibration of the RGB cameras 10.
Once this extrinsic calibration is complete, the exact coordinates of the 3D object/scene 12 are known.
The calibration are performed based on the image that is field of view, of each camera taken “based on the images of the specific face”. ); and 
obtaining calibration parameters according to the internal parameters and the external parameters ( [0034] to [0036] - As show in Fig. 2 - The steps of calibration is obtained based on the intrinsic calibration of the camera and extrinsic calibration.

Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify with further comprising obtaining calibration parameters of a camera of the first or second image capturing device, including: using a preset polyhedron as a calibration object , wherein each face of the calibration object comprises a checkerboard and each face is distinguished by different [[colors]];  capturing images of a specific face of the calibration object by the camera at a plurality of angles, by [[changing an angle]] of the calibration object in space;  transmitting the images; calculating internal parameters and external parameters of the camera, based on the images of the specific face as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 
Hillebrand discloses by changing an angle (the cameras 111, 112 and the projector 121 form an equilateral triangle and have a common tilt angle. When arranged in this manner, and if the field of view of the cameras 111, 112 and the projector 121 are similar, the centers of the field of view will intersect at a common point at a particular distance from the scanner 100. This arrangement allows for a maximum amount of overlap to be obtained. In embodiments where the tilt or angle of the cameras 111, 112 and projector 121 may be adjusted, the distance or range to the intersection of the fields of view may be changed.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv with by changing an angle as taught by Hillebrand. The motivation for doing is to  provide less distortion as taught by Hillebrand in paragraph(s) [0110] to [0111]. 

Regarding claim 10, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras,  depth cameras, depth images, and graphics processor. 
Seban discloses in a graphics processor ([0047] – rendering is performed by a GPU.); 
a rendering engine of the graphics processor ([0047] – rendering is performed by a GPU.
[0122] - the rendering module can render the object with an enhanced rendering technique of interpolating the object and the frame into higher resolution, can combine the object at high resolution, can smooth the edges, and can decimate the object back to the required resolution with better quality of integration into the frame.); 
rendering corresponding to ([0047] – rendering is performed by a GPU.
[0122] - the rendering module can render the object with an enhanced rendering technique of interpolating the object and the frame into higher resolution, can combine the object at high resolution, can smooth the edges, and can decimate the object back to the required resolution with better quality of integration into the frame.)
Popov discloses wherein the rendering the image of each of the frames corresponding to a [[user’s current location and azimuth angle]] in the order comprises: ([0026], [0030] to [0031], [0046] - As shown in Fig. 4, 3D of 360 degree image of an object is generated with a calibration phase, and (2) a 3D capturing and reconstruction phase and based on the rotation of the object to create 360 degree view.
[0033] -  the 3D capture system 13 includes a set of cameras disposed at various angles with respect to a 3D object/scene 12. Range cameras 11 and RGB cameras 10 capture all sides of the object/scene 12 as shown in Fig. 1, Fig. 4, and Fig. 5.
[0036] -  Once this calibration is complete, the exact coordinates of the 3D object/scene 12 are obtained.
the present invention allows a user to utilize multiple range and Red/Green/Blue (RGB) cameras, or a single 3D camera, for instant capturing of a 360-degree 3D motion sequence (3D Video). 3D Video is simply a sequence of individual 3D models with a timestamp for each image.);
performing a point cloud data triangulation ([0038] - point clouds are converted to triangle mesh.), for each of the frames sequentially in the order ([0012], [0044], [0046] – If there is another set of images, the process begins again with step 31, and proceeds accordingly until all sets of images have been processed, at which point the process finishes. When the 3D object/scene 12 is in motion, or where 3D video is required (as opposed to a 3D still image), the process proceeds to step 36 and back to step 31.
3D Video is simply a sequence of individual 3D models with a timestamp for each image. The process proceeds is repeated multiple times at selected time intervals andthe algorithm looks for sequences in the texture images and makes adjustments. Camera generates point cloud in an image.). 
[0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain data from the cameras, analyze the data, and builds the 3D model via a computer processor);
obtaining the information ([0040] - obtain individual point clouds from all different side of the object/scene 12 ); 
inputting the information into [[a rendering engine of the graphics processor]] ([0042] - all of the point clouds are combined, input, into a single point cloud in accordance with calibration data.); 
and rendering the image at a viewing angle corresponding to [the current location and azimuth angle]] ([0033] -  the 3D capture system 13 includes a set of cameras disposed at various angles with respect to a 3D object/scene 12. Range cameras 11 and RGB cameras 10 capture all sides of the object/scene 12 as shown in Fig. 1, Fig. 4, and Fig. 5
There is no limit to the number of range cameras 11 and RGB cameras 10 that may be used with the 3D capture system 13.);
Modeling ([0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain data from the cameras, analyze the data, and builds the 3D model via a computer processor);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with wherein the rendering the image of each of the frames corresponding to a information in the order comprises: performing a point cloud data triangulation Modeling 
Hillebrand discloses information is user’s current location and azimuth angle ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.); 
user’s current location and azimuth angle ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.); 
current location and azimuth angle([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.); 
the current location and azimuth angle ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with by user’s current location and azimuth angle ; changing an angle as taught by Hillebrand. The motivation for doing is to  provide less distortion as taught by Hillebrand in paragraph(s) [0110] to [0111]. 

Regarding claim 15, Saban in view of Popv, Hillebrand disclose all the limitation of claim 11 including first depth cameras and depth images.
Popov discloses wherein: the one or more cameras have a coverage of 360 ([0026], [0030] -  As shown in Fig. 1, Fig. 4, and Fig. 5, cameras are configured in different configurations with different positions and cameras configurations has 360 coverage. ) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with wherein: the one or more cameras have a coverage of 360 as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 

Regarding claim 17,  Saban discloses a virtual image display system, comprising ([0004], [0169] – virtual reality with imaging and display system comprising: ) : 
a virtual image display device configured to be worn by a user ([0041], [0070],[0169] – virtual reality images is displayed on the virtual screen. Worn by a User HMD.);
the virtual image display device including a positioning detector ([0004], [0169] – virtual reality with imaging and display system comprising: [0124] - a dedicated detector to obtain item 3D movement and orientation.), 
the positioning detector being configured to detect ([0124] - a dedicated detector to detect item 3D movement and orientation.) 
[0163], [0167] - Depth sensor and 3D camera.); 
depth images ([0137] - depth information with the image of the object in 2D or 3D); 
transmit … in real time ([0221 ] - the user can use his mobile device to initiate a video call in the mirror with a remote expert or a friend that can advise him in real time. The call can be from a dedicated application or any other third-party application like Skype. The mirror video stream can be fed to the local Skype and the remote user can get the mirror stream in real time. the real-time video can be send to the user's device using, e.g., WiFi connection. The app then enables coupling the downloaded or streamed video to the communication app, such as Skype. On the other hand, the app may enable to user to send a link via, e.g., email or SMS, to enable a third party cloud access to the streaming mirror-mimicking video in real time.)
integrate as one frame ([0122] - the rendering module can render the object with an enhanced rendering technique of interpolating the object and the frame into higher resolution, can combine the object at high resolution, can smooth the edges, and can decimate the object back to the required resolution with better quality of integration into the one frame.);
the virtual image display device is configured to ([0041], [0070],[0169] – virtual reality image on the display is configured to) : 
and  display the images being rendered ([0202], [0048], [0219], [0250] - images are rendering and displayed. ).

Popov discloses a first image capturing device ([0027] , [0052] -  As shown in Fig. 1 and Fig. 4, and Fig. 5, plurality cameras located above or below the side of an object capture images.) ; 
a central computing device ([0027] , [0052] -  the server computer.) ; 
performed the plurality of first images, based on calibration parameters of the one or more first cameras  ([0027] , [0042], [0052]  - all of the point clouds are combined into a single point cloud in accord with the calibration data. Specifically, the calibration process identifies the position of each of the range cameras 11 and RGB cameras 10 with respect to the scene/object 12. The system uses this position information to combine the individual point clouds generated by each range camera 11 into a single point cloud of the scene/object 12.
plurality cameras located above or below the side of an object capture images.); and 
[0027] , [0052] -  As shown in Fig. 1 and Fig. 4, and Fig. 5, plurality cameras located above or below the side of an object capture images “first image capturing device”; the server computer would send a recording command to the minicomputers connected to the cameras, obtain data from them, analyze the data, and builds the 3D model. 
[0033] - There is no limit to the number of range cameras 11 and RGB cameras 10 that can be used.); 
the central computing device is configured to ([0027] , [0052] -  the server computer is configured to): 
perform point cloud stitching of frames ([0009], [0011], [0040], [0042] – each camera generates a point cloud; generating a 3D mesh reconstruction of the object form the point clouds. Individual point clouds of two-dimensional images are combined into a single point cloud . ); and
obtain point cloud data for the frames in an order one by one ([0012], [0044], [0046] – If there is another set of images, the process begins again with step 31, and proceeds accordingly until all sets of images have been processed, at which point the process finishes. When the 3D object/scene 12 is in motion, or where 3D video is required (as opposed to a 3D still image), the process proceeds to step 36 and back to step 31.
3D Video is simply a sequence of individual 3D models with a timestamp for each image. The process proceeds is repeated multiple times at selected time intervals and the algorithm looks for sequences in the texture images and makes adjustments. “frames in the order one by one” can be reads on 
Camera generates point cloud in an image.);
render an image of each of the frames corresponding to an information in the order ([0026], [0030] to [0031], [0046] - As shown in Fig. 4, 3D of 360 degree image of an object, e.g. person, is generated with a calibration phase, and (2) a 3D capturing and reconstruction phase and based on the rotation of the object to create 360 degree view.
[0033] -  the 3D capture system 13 includes a set of cameras disposed at various angles with respect to a 3D object/scene 12. Range cameras 11 and RGB cameras 10 capture all sides of the object/scene 12 for each of the frames.as shown in Fig. 1, Fig. 4, and Fig. 5. 
[0036] -  Once this calibration is complete, the exact coordinates of the 3D object/scene 12 are obtained.
a user to utilize multiple range and Red/Green/Blue (RGB) cameras, or a single 3D camera, for instant capturing of a 360-degree 3D motion sequence (3D Video). 3D Video is a sequence of individual 3D models with a timestamp for each image. 3D Video is simply a sequence of individual 3D models with a timestamp for each image. The process proceeds is repeated multiple times at selected time intervals and the algorithm looks for sequences in the texture images and makes adjustments. As show in Fig. 4, the platform 14 preferably rotates, which allows an object/scene 12 to be easily scanned. “in the order”.
[0056] - window 510 displays the results of the 3D scan.);  

However Saban in view of Popov do not disclose the current location and azimuth angle of the user; information is current location and azimuth angle; current location and azimuth angle.
Hillebrand discloses the current location and azimuth angle of the user ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.) ;
information is current location and azimuth angle ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.);
current location and azimuth angle of the user ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.).


Regarding claim 18, Saban in view of Popv, Hillebrand disclose all the limitation of claim 17 including first depth cameras, depth cameras  , depth images, and transmit … in real time.
Popov discloses a second image capturing device including a plurality of second cameras, wherein ([0027] , [0052] -  As shown in Fig. 1 and Fig. 4, and Fig. 5, plurality cameras located on the side of an object capture images)  :
the second image capturing device has a second ground clearance and a second pitching angle both different from a first ground clearance and a first pitching angle of first image capturing device ([0026], [0030], [0033], [0036] -  As shown in Fig. 1, Fig. 4, and Fig. 5, cameras are disposed at various angles. There is no limit to the number of range cameras 11 and RGB cameras 10 that can be used. 
Cameras with different views located on side of an objects has different pitching angles than cameras with different views located above of an object. 
Furthermore all cameras having different field of view of its own.

    PNG
    media_image1.png
    807
    657
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    436
    514
    media_image2.png
    Greyscale

    PNG
    media_image3.png
    446
    454
    media_image3.png
    Greyscale

) ; and 
the second image capturing device is configured to ([0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain data from the cameras, analyze the data, and builds the 3D model.):
transmit a plurality of second images captured by the plurality of second cameras to the central computing device ([0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain data from the cameras, analyze the data, and builds the 3D model.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with a second image capturing device including a plurality of second cameras, wherein: the second image capturing device has a second ground clearance and a second pitching angle both different from a first ground clearance and a first pitching angle of 

Regarding claim 19, Saban in view of Popv, Hillebrand disclose all the limitation of claim 17 including central computing device; first depth cameras, depth cameras, and depth images.
Saban discloses wherein: the comprises a processor and a memory ([0015] – a processor and a memory);
integrate as one frame ([0122] - the rendering module can render the object with an enhanced rendering technique of interpolating the object and the frame into higher resolution, can combine the object at high resolution, can smooth the edges, and can decimate the object back to the required resolution with better quality of integration into the frame.).
Popov discloses the memory stores calibration parameters of the one or more first cameras ([0015], [0021], [0028] , [0054] -  FIG. 2 is a flow diagram showing a calibration phase for the 3D capture system . Fig. 8 is a computer Calibration screen. The Calibration Screen 300 may also have a status area 340 that displays various parameters of the calibration stored in the memory of the computer. ); 
perform, based on calibration parameters of the one or more first cameras ([0035], [0036] , [0042] -  the RGB cameras 10 are calibrated so as to determine several distortion parameters. The calibration device may also be used, as black and white images are ideal to determine the distortion parameters for the RGB cameras 10. After the intrinsic calibrations are completed, an extrinsic calibration follows. At step 22, data is captured from a first pair of cameras. Cameras may be paired according to type (RGB/RGB) or according to location in the scanning system (RGB/Range). In order to obtain the specific location of the RGB cameras 10, such cameras should be calibrated with any range cameras 11, and all range cameras will be calibrated thus that includes “first cameras” .
 Once the data capture from the first pair of cameras is complete, the process proceeds to a next (second) pair of cameras, and proceeds accordingly until data has been captured from all of the cameras. Once this extrinsic calibration is complete, the exact coordinates of the 3D object/scene 12 are known. all of the point clouds are combined into a single point cloud in accord with the calibration data. Specifically, the calibration process identifies the position of each of the range cameras 11 and RGB cameras 10 with respect to the scene/object 12. The system uses this position information to combine the individual point clouds generated by each range camera 11 into a single point cloud of the scene/object 12. ) ;
a plurality of images ([0009] to [0010] - cameras obtain images.) and 
perform the point cloud stitching of the frames ([0009], [0011], [0040], [0042] – each camera generates a point cloud; generating a 3D mesh reconstruction of the object form the point clouds. Individual point clouds of two-dimensional images are combined into a single point cloud . ) ; and 
[0012], [0044], [0046] – If there is another set of images, the process begins again with step 31, and proceeds accordingly until all sets of images have been processed, at which point the process finishes. When the 3D object/scene 12 is in motion, or where 3D video is required (as opposed to a 3D still image), the process proceeds to step 36 and back to step 31.
3D Video is simply a sequence of individual 3D models with a timestamp for each image. The process proceeds is repeated multiple times at selected time intervals andthe algorithm looks for sequences in the texture images and makes adjustments. “frames in the order one by one” can be reads on 
Camera generates point cloud in an image.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with  the memory stores calibration parameters of the one or more first cameras; perform, based on calibration parameters of the one or more first cameras; a plurality of images and perform the point cloud stitching of the frames; and obtain the point cloud data for the frames in the order one by one as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 

Claims 8, 9, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217 A1), Hillebrand et al. (Publication: US 2016/0073091 A1), and Samarasekera et al. (Publication: US 2015/0269438 A1) .

Regarding claim 8, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras, depth cameras, depth images, and point cloud. 
However Saban in view of Popv, Hillebrand do not disclose compressing and storing data by at least one of a uniform sampling method, a magnification reduction method, a chord offset method, or a grid method.
Samarasekera discloses compressing and storing data by at least one of a uniform sampling method, a magnification reduction method, a chord offset method, or a grid method ([0032], [0034], [0045] , [0047] - the compression module 416 utilizes a mapped 3D voxel grid, supported by an octree forest data structure, the data is compressed and stored. ) 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with compressing and storing data by at least one of a uniform sampling method, a magnification reduction method, a chord offset method, or a grid method as taught by Samarasekera. The motivation for doing is to enable efficient compression as taught by Samarasekera in paragraph(s) [0046]. 

Regarding claim 9, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras, depth cameras, depth images, and point cloud. 
Samarasekera discloses an octree mode of the grid method ([0032], [0034], [0045], [0047], [0049] - the compression module 416 utilizes a mapped 3D voxel grid, supported by an octree forest data structure. the data representation used to hold the world voxel occupancy information is an octree forest F that is defined to be a 3D array of forest cells C, each containing an octree O, arranged in a regular grid. In these embodiments, all octrees are of equal size and equal depth, where all leaves reside at the maximum depth of the tree. Existing octree leaves represent occupied voxels, thus the octree is used as memory efficient representation of a sparsely filled dense 3D grid. )
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with an octree mode of the grid method as taught by Samarasekera. The motivation for doing is to enable efficient compression as taught by Samarasekera in paragraph(s) [0046]. 

Regarding claim 20, Saban in view of Popv, Hillebrand disclose all the limitation of claim 19 including first depth cameras, depth cameras, and depth images.
Popov discloses save the point cloud data in the memory ( [0039], [0042], [0056] - FIG. 10 illustrates an exemplary Results Screen 500. Once the 3D scanning performed from the Scanning Screen 400 is complete, the Results Screen 500 is displayed. The Results Screen 500 may include a main window 510, and a menu area 530 including various selectable buttons for performing various functions. The main window 510 displays the results of the 3D scan. The results may include a geometry mesh model 550, and a texture mapped model 560. As explained above in connection with FIG. 3 (Step 34), a mesh reconstruction algorithm produces a geometry mesh from a single point cloud using 2D contour images as boundaries. The menu area 530 may additional include " Save To USB" and "Send E-Mail" buttons for saving a 3D scan to a USB drive,)
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with  save the point cloud data in the memory as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 
However Saban in view of Popv, Hillebrand do not disclose eliminate redundant data; and compress the data.
Samarasekera discloses eliminate redundant data (  [0050] As shown in FIG. 14, compression of a data representation for efficient transmission is achieved by the multi-level compression module 416 through multiple levels, shown by the schematics 1410, 1412, 1414. The first level of compression (e.g., schematic 1410) is achieved by exploiting temporal and spatial redundancy within the accumulating integrated point cloud. Points are first quantized into configurably representative voxel occupancy; this has the effect of removing redundant points from consideration.); and 
compress the data ([0032], [0034], [0045] , [0047] - the compression module 416 utilizes a mapped 3D voxel grid, supported by an octree forest data structure, the data is compressed.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with eliminate redundant data  as taught by Samarasekera. The motivation for doing is to enable efficient compression as taught by Samarasekera in paragraph(s) [0046]. 

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217 A1), Hillebrand et al. (Publication: US 2016/0073091 A1), and Black et al. (Publication: US 2010/0111370 A1) .

Regarding claim 7, Saban in view of Popv, Hillebrand disclose all the limitation of claim 1 including first depth cameras, depth cameras, depth images 
However Saban in view of Popv, Hillebrand do not disclose an iterative closest point (ICP) algorithm, an iterative closest line (ICL) algorithm, or an iterative closest triangle patch registration (ICT) algorithm.
Black discloses an iterative closest point (ICP) algorithm, an iterative closest line (ICL) algorithm, or an iterative closest triangle patch registration (ICT) algorithm ([0013], [0185] - iterative closest point is used.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv with an iterative closest point (ICP) algorithm, an iterative closest line (ICL) algorithm, or an iterative closest triangle patch registration (ICT) algorithm as taught by Black. The motivation for doing is to accurately acquire information as taught by Black in paragraph(s) [0007]. 

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217  .

Regarding claim 11, Saban in view of Popv, Hillebrand disclose all the limitation of claim 10 including first depth cameras,  depth cameras, depth images, wherein the performing the point cloud data triangulation comprises .
However Saban in view of Popv, Hillebrand do not disclose employing at least one of a changing edge method, a point addition method, or a division possession method.
Morgana discloses employing at least one of a changing edge method, a point addition method, or a division possession method ([0040] - recursively split, divide, vertices into two sets for computing triangulation then are merged thus “division possession method” can be read on.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with employing at least one of a changing edge method, a point addition method, or a division possession method as taught by Morgana. The motivation for doing so the data can be extended as taught by Morgana in paragraph(s) [0040]. 

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217 A1), Hillebrand et al. (Publication: US 2016/0073091 A1), and Program Park (NPL :  .

Regarding claim 12, Saban in view of Popv, Hillebrand, Morgana  disclose all the limitation of claim 11 including division possession method.
Program Park discloses employing greedy triangle projection (Page 2 - the three-dimensional point cloud reconstruction is carried out by the greedy triangulation projection algorithm.) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand, Morgana with employing greedy triangle projection as taught by Program Park. The motivation for doing so data can be trimmed to get correct model and  the point cloud reconstruction can be perform by the greedy triangulation projection algorithm as taught by Program Park in page(s) 1 and 2. 

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217 A1), Hillebrand et al. (Publication: US 2016/0073091 A1), and Napoli (Publication: US 2002/0105518 A1)

Regarding claim 13, Saban in view of Popv, Hillebrand disclose all the limitation of claim 10 including obtaining the user's current location and azimuth angle comprises .

Napoli disclose employing an instant positioning technique ([0023] - The pixels to be illuminated on the imaging screen 26, and the instants at which they are to be illuminated, are determined by the rasterizer 22 on the basis of data indicative of the angular position of the imaging screen 26) .
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with employing an instant positioning technique as taught by Napoli. The motivation for doing so can rapid rendering of a data as taught by Napoli in paragraph(s) [0010]. 

Regarding claim 14, Saban in view of Popv, Hillebrand, Napoli  disclose all the limitation of claim 13 including obtaining the user's current location and azimuth angle comprises .
Hillebrand discloses comprises employing a Simultaneous Localization and Mapping (SLAM) technique ([0070] - simultaneous localization and mapping" ( SLAM) methods.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv with comprises employing a Simultaneous Localization and Mapping (SLAM) technique as taught by Hillebrand. The motivation for doing is to  provide less distortion as taught by Hillebrand in paragraph(s) [0110] to [0111]. 

s 22 is rejected under 35 U.S.C. 103 as being unpatentable over Saban (Publication: US 2014/0225978 A1) in view of Popov et al. (Publication: 2016/0150217 A1), Hillebrand et al. (Publication: US 2016/0073091 A1), and Flanagan et al. (Publication: US 2012/0254044 A1) .

Regarding claim 22, Saban discloses a virtual image display system, comprising ([0004], [0169] – virtual reality with imaging and display system comprising: ) :
A display screen, the display screen configured to be worn by a user (0041], [0070],[0169] – virtual reality images is displayed on the virtual screen. Worn by a User HMD.)
a positioning detector ([0124],  - a dedicated detector to obtain item 3D movement and orientation.); 
a controller being provided locally connected to the display screen ([0205], [0209],  – controller. The controller is connected to display so the background environment can be display accordingly.); 
a graphics processor being locally connected to the display screen ([0047],  – rendering is performed by a GPU and connected to the display.) ; and 
a display screen ([0041], [0070],[0169] – virtual reality images is displayed on the virtual screen.); wherein: 
the positioning detector is configured to obtain ([0124] - a dedicated detector to obtain item 3D movement and orientation.); 
the controller is configured to ([0205], [0209] – controller is configured to.): 
[0047] – rendering is performed by a GPU.) ;
the display screen is configured to display the images to the display screen being worn by the user([0202], [0048], [0219], [0250] - images are rendering and displayed for viewer. [0041], [0070],[0169] – virtual reality images is displayed on the virtual screen. Worn by a User HMD.).
However Saban does not disclose point cloud data of each frame ; is configured to obtain a user's ; the point cloud data of each frame in all frames; user’s current location and azimuth angle.
Popov discloses point cloud data of each frame ([0027] , [0042], [0052]  - all of the point clouds are combined into a single point cloud in accord with the calibration data. Specifically, the calibration process identifies the position of each of the range cameras 11 and RGB cameras 10 with respect to the scene/object 12. The system uses this position information to combine the individual point clouds generated by each range camera 11 for each frame into a single point cloud of the scene/object 12.);
from a central computing device ([0027] , [0052] -  the server computer would send a recording command to the minicomputers connected to the cameras, obtain images from the cameras, analyze the images, and builds the 3D model.);
is configured to obtain a [[user’s current location and azimuth angle]] ([0026], [0030] to [0031], [0046] - As shown in Fig. 4, 3D of 360 degree image of an object, e.g. person, is generated with a calibration phase, and (2) a 3D capturing and reconstruction phase and based on the rotation of the object to create 360 degree view.
[0033] -  the 3D capture system 13 includes a set of cameras disposed at various angles with respect to a 3D object/scene 12. Range cameras 11 and RGB cameras 10 capture all sides of the object/scene 12 for each of the frames.as shown in Fig. 1, Fig. 4, and Fig. 5. 
[0036] -  Once this calibration is complete, the exact coordinates of the 3D object/scene 12 are obtained.
a user to utilize multiple range and Red/Green/Blue (RGB) cameras, or a single 3D camera, for instant capturing of a 360-degree 3D motion sequence (3D Video). 3D Video is a sequence of individual 3D models with a timestamp for each image. 3D Video is simply a sequence of individual 3D models with a timestamp for each image. The process proceeds is repeated multiple times at selected time intervals and the algorithm looks for sequences in the texture images and makes adjustments. As show in Fig. 4, the platform 14 preferably rotates, which allows an object/scene 12 to be easily scanned. “in the order”.
[0056] - window 510 displays the results of the 3D scan.);
the point cloud data of each frame in all frames ( [0012], [0038],  [0040] to  [0044], [0046] – Each cameras captures point clouds thus “each frame” with step 30
If there is another set of images, the process begins again with step 31, and proceeds accordingly until all sets of images have been processed, at which point the process finishes. When the 3D object/scene 12 is in motion, or where 3D video is required (as opposed to a 3D still image), the process proceeds to step 36 and back to step 31.
3D Video is simply a sequence of individual 3D models with a timestamp for each image. The process proceeds is repeated multiple times at selected time intervals and the algorithm looks for sequences in the texture images and makes adjustments. Camera generates point cloud in an image.). 
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban with point cloud data of each frame ; is configured to obtain a user's ; the point cloud data of each frame in all frames as taught by Popov. The motivation for doing is to offer easy to set up system as taught by Popov in paragraph(s) [0008]. 
However Saban in view of Popv do not disclose; user’s current location and azimuth angle; provide a panoramic view to the user.
Hillebrand discloses the current location and azimuth angle of the user ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.) ;
provide a panoramic view to the user ([0111] - the three-dimensional point cloud data 3DP is processed to generate a panoramic image to be viewed by the user.);
 user’s current location and azimuth angle ([0006], [0111] – The location of the user is determined on angular movement and that includes the azimuth direction and +/-45 degrees.);
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv with user’s current location and azimuth angle; provide a panoramic view to the user as taught by 
Flanagan discloses unit being provided coupled to the display screen (processor and interface coupled to display unit);
import data  ([0008], [0009] - the part number is imported form the repository.);
sequentially transmit the data to the processor according to an order of obtaining ([0008] - the processor receives the user interface and displays the user interface in sequential order. The processor performs the operation of representing the sequential order of elements in a tree structure.).
Before the effective filing date of the claimed invention, it would have been obvious to one of ordinary skill in the art to modify Saban in view of Popv, Hillebrand with unit being provided coupled to the display screen ; import data ;  sequentially transmit the data to the processor according to an order of obtaining as taught by Flanagan. The motivation for doing is to automat the process as taught by Flanagan in paragraph(s) [0005]. 

Response to Arguments

Claim Rejection Under 35 U.S.C. 103
Applicant asserts “Namely, none of Saban, or Popov teach or disclose a positioning detector which is provided on a virtual image display device which is configured to be worn by the user. ”

Then [a dedicated detector to detect item 3D on the device [0124].
Examiner suggests to amend a specific element in the claim that when reading a claim in light of the invention, it directs to a unique technology. The examiner can be reached at 571-270-0724 for further discussion. 
Regarding claims 2 – 15, 18, 19, 20, and 22, the Applicant asserts that they are not obvious over based on their dependency from independent claims 1, 17, and 22 respectively. The examiner cannot concur with the Applicant respectfully from same reason noted in the examiner’s response to argument asserted from claims 1, 17, and 22 respectively. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ming Wu whose telephone number is (571) 270-0724.  The examiner can normally be reached on Monday-Thursday and alternate Fridays (9:30am - 6:00pm) PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gregory Tryder can be reached on 571-270-7365.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/Ming Wu/
Primary Examiner, Art Unit 2616